           Case 1:18-cr-00139-KMW Document 67 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: December 22, 2020



                                                                          18-CR-139 (KMW)
                 v.                                                           ORDER



TASLEEM KHAN,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

        The Court makes the following amendments to its December 14, 2020 Order (ECF No.

65) in light of counsel’s December 22, 2020 request (ECF No. 66):

        The Court will hold a remote hearing on Defendant’s violation of supervised release on

Wednesday, January 6, 2020, at 11:00 a.m. and Thursday, January 7, 2020, at 2 p.m.

        For the Wednesday, January 6 hearing, members of the press and public who wish to hear

the proceedings should dial 646-558-8656, enter Meeting ID number 952 9213 0534, and enter

passcode 161678.

        For the Thursday, January 7 hearing, members of the press and public who wish to hear

the proceedings should dial 646-558-8656, enter Meeting ID number 988 6191 4974, and enter

passcode 933257.
         Case 1:18-cr-00139-KMW Document 67 Filed 12/22/20 Page 2 of 2




       In order to promote efficiency in the hearing scheduled for January 7-8, counsel are

directed to stipulate to any uncontested facts upon which Defendant relies. This stipulation

must be filed by December 28, 2020 at 5 p.m.



SO ORDERED.

 Dated: New York, New York
        December 22, 2020                                   /s/ Kimba M. Wood
                                                             KIMBA M. WOOD
                                                          United States District Judge




                                               2
